                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION


 In re: MDM HOLDINGS, INC.                 )
                                           )                   Case No.: 19-82531-CRJ-11
                                           )
             Debtor.                       )                   CHAPTER 11
 __________________________________________)


                 ORDER APPROVING EMPLOYMENT OF CHAPTER 11
                    ATTORNEYS FOR DEBTOR-IN-POSSESSION

         This matter came before the Court upon the Application by Debtor-in-Possession to
 Employ Sparkman, Shepard & Morris, P.C. as Chapter 11 Attorneys (Doc. 3). After proper
 notice, a hearing was held on September 18, 2019 with appearances by Tazewell T. Shepard IV
 on behalf of the Debtor-in-Possession and Richard M. Blythe on behalf of the Bankruptcy
 Administrator.

         The Bankruptcy Administrator has filed a recommendation for approval of the
 employment of Sparkman, Shepard & Morris, P.C. as Chapter 11 Attorneys. Upon consideration
 of the pleading and the recommendation of the Bankruptcy Administrator, by the Court it is

         ORDERED, ADJUDGED and DECREED that the Application by Debtor-in-
 Possession to Employ Chapter 11 Attorneys (Doc. 3) is APPROVED and the Debtor-in-
 Possession is AUTHORIZED to employ the law firm of Sparkman, Shepard & Morris, P.C. to
 serve as their counsel in this matter.

 Dated this the 19th day of September, 2019.

                                                 /s/ Clifton R. Jessup, Jr.
                                                 Clifton R. Jessup, Jr.
                                                 United States Bankruptcy Judge


 Prepared by:
 Tazewell T. Shepard IV
 Attorney for Debtor




Case 19-82531-CRJ11       Doc 49    Filed 09/19/19 Entered 09/19/19 15:32:10      Desc Main
                                   Document     Page 1 of 1
